Citation Nr: 1619724	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  16-15 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a recurrent sleep disorder to include obstructive sleep apnea (OSA).  

2.  Entitlement to service connection for a hernia disorder.  

3.  Entitlement to an effective date prior to September 6, 2013, for the award of service connection for gastroesophageal reflux disease (GERD).  

4.  Entitlement to an effective date prior to September 6, 2013, for the award of service connection for erectile dysfunction.  

5.  Entitlement to an initial compensable disability evaluation for the Veteran's GERD.  

6.  Entitlement to an initial compensable disability evaluation for the Veteran's erectile dysfunction.  

7.  Entitlement to an effective date prior to September 6, 2013, for the award of special monthly compensation based on the loss of use of a creative organ.  

8.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  

(The issues of a disability evaluation in excess of 30 percent for the Veteran's recurrent major depressive disorder for the period prior to June 24, 2013; a disability evaluation in excess of 70 percent for his recurrent major depressive disorder for the period on and after June 24, 2013; and whether L-, is entitled to recognition as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of eighteen are the subjects of a separate decision.)  


REPRESENTATION

Appellant represented by:	K. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1971 to September 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) which established service connection for both GERD and erectile dysfunction; assigned noncompensable evaluations for those disabilities; granted special monthly compensation based on the loss of use of a creative organ; effectuated those awards as of September 6, 2013; denied service connection for both obstructive sleep apnea and a hernia; and denied a TDIU.  In January 2015, the Veteran submitted a notice of disagreement (NOD) with the denial of service connection for both obstructive sleep apnea and a hernia; the effective dates for the awards of service connection for GERD and erectile dysfunction and special monthly compensation based on the loss of use of a creative organ; the initial evaluations of his GERD and erectile dysfunction; and the denial of a TDIU.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues of service connection on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran has submitted a timely NOD with the denial of service connection for both a recurrent sleep disorder and a hernial disorder; the effective dates assigned for the awards of service connection for GERD and erectile dysfunction and special monthly compensation based on the loss of use of a creative organ; the initial evaluations of his GERD and his erectile dysfunction; and the denial of a TDIU.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a statement of the case (SOC) addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran which addresses the issues of service connection for both a recurrent sleep disorder to include OSA and a hernia disorder; an effective date prior to September 6, 2013, for the award of service connection for GERD; an effective date prior to September 6, 2013, for the award of service connection for erectile dysfunction; an initial compensable evaluation for the Veteran's GERD.; an initial compensable evaluation for his erectile dysfunction; an effective date prior to September 6, 2013, for the award of special monthly compensation based on the loss of use of a creative organ; and entitlement to a TDIU.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable 

to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

